           Case 2:19-cv-00759-JCM-EJY Document 82 Filed 07/30/21 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                     UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   ANNA MARIE FRETELUCO,                                Case No. 2:19-cv-00759-JCM-EJY

12                        Plaintiff,

13   vs.

14   SMITH’S FOOD AND DRUG CENTERS,                       STIPULATION FOR EXEMPTION FROM
     INC., a foreign corporation; DOES 1-10; ROE          SETTLEMENT CONFERENCE
15   CORPORATIONS 10-10; inclusive

16                        Defendants.

17

18            WHEREAS, Defendant SMITH’S FOOD & DRUG CENTERS, INC. (hereinafter

19   “SMITH’S”) and Plaintiff ANNA MARIE FRETELUCO (hereinafter “FRETELUCO”) had

20   previously agreed to participate in a private mediation schedule to take place on November 3, 2021

21   before Floyd Hale of JAMS; and

22            WHEREAS, SMITH’S has made arrangements to have a representative from its home legal

23   office in Cincinnati, Ohio present for the mediation with full authority to settle this case; and

24            WHEREAS, SMITH’S is unable to have a representative in Las Vegas for mediation prior to

25   November 2021; and

26            WHEREAS, counsel for the parties have requested trial dates in 2022 and will be able to

27   complete the mediation currently scheduled and still comply with all pre-trial requirements if the

28   case does not settle at the private mediation;


     CLAC 6490463.1
        Case 2:19-cv-00759-JCM-EJY Document 82 Filed 07/30/21 Page 2 of 2


 1           IT IS HEREBY STIPULATED AND AGREED by and between KEITH E. GALLIHER,

 2   JR., ESQ. of THE GALLIHER LAW FIRM, Attorneys for Plaintiff FRETELUCO, and JERRY S.

 3   BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant SMITH’S

 4   that the Settlement Conference scheduled for August 19, 2021 with the Honorable Elayna J.

 5   Youchah be vacated [ECF No. 80]; and

 6           IT IS FURTHER STIPULATED AND AGREED that counsel will advise this Court of the

 7   results of the private mediation on or before November 10, 2021.

 8   THE GALLIHER LAW FIRM                       COOPER LEVENSON, P.A.

 9
     /s/ Keith E. Galliher, Jr. ____________     /s/ Jerry S. Busby
10   KEITH E. GALLIHER, JR., ESQ.                JERRY S. BUSBY, ESQ.
     Nevada Bar No. 00220                        Nevada Bar No. 001107
11   1850 East Sahara Avenue - #107              3016 West Charleston Boulevard - #195
     Las Vegas, NV 89104                         Las Vegas, Nevada 89102
12   (702) 735-0049                              (702) 366-1125
     Attorney for Plaintiff                      Attorneys for Defendant
13   ANNA MARIE FRETELUCO                        SMITH’S FOOD & DRUG CENTERS, INC.

14

15

16                                               ORDER

17           IT IS SO ORDERED:

18
                                                 ______________________________________
19                                               UNITED STATES MAGISTRATE JUDGE
20
                                                 Dated: July 29, 2021
21

22

23

24

25

26

27
28

                                                     2
     CLAC 6490463.1
